Case: 2:19-cv-00031-WOB-CJS Doc #: 41-1 Filed: 08/07/19 Page: 1 of 1 - Page ID#: 522



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                         NORTHERN DIVISION AT COVINGTON

  NICHOLAS SANDMANN, by and through                    Civil Action No. 2:19-CV-31-WOB-CJS
  his parents and natural guardians,
  TED SANDMANN and JULIE SANDMANN,

                                   Plaintiff,

  v.

  CABLE NEWS NETWORK, INC.,

                                   Defendant.



                 DECLARATION OF CHARLES D. TOBIN IN SUPPORT OF
                     DEFENDANT’S OPPOSITION TO PLAINTIFF’S
                    MOTION FOR LEAVE TO AMEND COMPLAINT

         Charles D. Tobin, pursuant to 28 U.S.C. § 1746, declares as follows:

         I am a partner in the law firm of Ballard Spahr LLP, counsel for Plaintiff Cable News

  Network, Inc. (“CNN”) in the above-captioned action. I submit this declaration in support of

  CNN’s opposition to Plaintiff’s Motion for Leave to Amend Complaint. I have personal

  knowledge of the facts herein and would be competent to testify to them.

         1.     Attached hereto as Exhibit A is a true and correct copy of the Transcript of Oral

  Argument held July 1, 2019, in the case of Sandmann v. WP Company LLC, d/b/a The

  Washington Post, Case No. 2:19-CV-19-WOB-CJS (E.D. Ky.)

         2.     I declare under penalty of perjury that the foregoing is true and correct.

  Executed on August 6, 2019.

                                                              /s/ Charles D. Tobin
                                                               Charles D. Tobin




                                                  1
